Case: 17-50218   Document: 00514404334     Page: 1   Date Filed: 03/27/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                             United States Court of Appeals

                                 No. 17-50218
                                                                      Fifth Circuit

                                                                    FILED
                                                              March 27, 2018

JON R. DEUTSCH,                                                Lyle W. Cayce
                                                                    Clerk
             Plaintiff - Appellant

v.

PHIL’S ICEHOUSE, INCORPORATED,

             Defendant - Appellee

_________________________
Cons w/ 17-50225

JON R. DEUTSCH,

             Plaintiff - Appellant

v.

LA TIERRA DE SIMMONS FAMILIA, LIMITED,

             Defendant - Appellee

__________________________
Cons w/ 17-50276

JON R. DEUTSCH,

             Plaintiff - Appellant

v.

ROY HENRY,

             Defendant - Appellee
     Case: 17-50218   Document: 00514404334   Page: 2   Date Filed: 03/27/2018



                  No. 17-50218 c/w Nos. 17-50225, 17-50276,
                        17-50277, 17-50278, 17-50279


__________________________
Cons w/ 17-50277

JON R. DEUTSCH,

             Plaintiff - Appellant

v.

CHIWAWA, INCORPORATED,

             Defendant - Appellee

___________________________
Cons w/ 17-50278

JON R. DEUTSCH,

             Plaintiff - Appellant

v.

DRAKER ENTERPRISES, INCORPORATED,

             Defendant - Appellee

__________________________
Cons w/ 17-50279

JON R. DEUTSCH,

             Plaintiff - Appellant

v.

CHRIS D. CLARK; RONI CLARK PEARSON,

             Defendants - Appellees

                                      2
     Case: 17-50218       Document: 00514404334          Page: 3     Date Filed: 03/27/2018



                     No. 17-50218 c/w Nos. 17-50225, 17-50276,
                           17-50277, 17-50278, 17-50279



                 Appeals from the United States District Court
                       for the Western District of Texas
               USDC Nos. 1:15-CV-974, 1:15-CV-901, 1:15-CV-490,
                   1:15-CV-1238, 1:15-CV-807, 1:16-CV-88


Before WIENER, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jon Deutsch and his attorney, Omar Rosales, appeal
from a sanctions order against Rosales in the form of an award of attorney’s
fees to opposing counsel. The district court concluded that Rosales engaged in
bad faith by (1) making numerous false and abusive statements, (2) fabricating
evidence and lying about doing so in filings and a show cause hearing, and (3)
filing a groundless police report and protective order against defense counsel. 1
The court imposed sanctions under its inherent power, awarding defense
counsel $175,673.78 in fees and costs.
       The standard of review for inherent power sanctions is abuse of
discretion. 2 “We review the facts underlying the district court’s decision to
sanction for clear error and ‘its underlying conclusions of law de novo.’” 3 The
court may award attorney’s fees as a sanction under its inherent power. 4 To do


       *  Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
        1 The complex procedural facts of these cases are laid out in detail in the lengthy

district court order awarding the defendants sanctions. See Deutsch v. Henry, No. A-15-CV-
490-LY-ML, 2016 WL 7165993 (W.D. Tex. Dec. 7, 2016), aff’d, No. 1:15-CV-490-LY, 2017 WL
5652384 (W.D. Tex. Mar. 28, 2017).
        2 Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991).
        3 F.D.I.C. v. Maxxam, Inc., 523 F.3d 566, 576–77 (5th Cir. 2008) (quoting United States

v. City of Jackson, 359 F.3d 727, 731 (5th Cir. 2004)).
        4 See Chambers, 501 U.S. at 45–46.

                                              3
     Case: 17-50218      Document: 00514404334        Page: 4     Date Filed: 03/27/2018


                    No. 17-50218 c/w Nos. 17-50225, 17-50276,
                          17-50277, 17-50278, 17-50279

so, “[the] court must make a specific finding that the attorney acted in ‘bad
faith.’” 5 But the court “must comply with the mandates of due process,” both in
assessing bad faith and in determining the amount of fees to award. 6
      Much of Rosales’s argument stems from his mischaracterization of the
sanctions as Rule 11 sanctions. But the defendants’ motion for sanctions and
the sanctions order itself expressly invokes the court’s inherent power. This is
one instance when Rule 11 is not “up to the task,” 7 because the conduct at issue
involved not only improper filings, but also falsifying evidence and using a
state court tribunal to delay the litigation.
      Rosales never challenges any of the magistrate judge’s factual findings
regarding his conduct and his bad faith. Nor could he. Rosales’s bad faith is
apparent from the record. Further, there is no serious doubt that Rosales was
given due process; that is, notice and opportunity to be heard. 8 The defendants’
briefing described the allegedly sanctionable conduct, as did the magistrate
judge’s show cause order. The magistrate judge held a hearing at which
Rosales had the opportunity to present evidence.
      Rosales’s contentions are frivolous and involve serious misstatements of
the law and facts. He mounts numerous attacks on the magistrate judge
assigned to the cases and the district judge assigned to some of them. Rosales’s
insistence on placing the blame for his conduct anywhere but on himself—to
the point of impugning the integrity of the courts—underscores the
appropriateness of these inherent power sanctions. We agree with the



      5  Elliott v. Tilton, 64 F.3d 213, 217 (5th Cir. 1995) (quoting Chaves v. M/V Medina
Star, 47 F.3d 153, 156 (5th Cir. 1995)); see Chambers, 501 U.S. at 45–46.
       6 Chambers, 501 U.S. at 50.
       7 Id.
       8 Cf. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (“The essential

requirements of due process . . . are notice and an opportunity to respond.”).

                                            4
    Case: 17-50218    Document: 00514404334     Page: 5   Date Filed: 03/27/2018


                  No. 17-50218 c/w Nos. 17-50225, 17-50276,
                        17-50277, 17-50278, 17-50279

magistrate judge that it is regrettable that someone who purports to enforce
the rights of disabled persons engages in such reprehensible conduct. We are
baffled by Rosales’s claims that his actions, including falsifying evidence, were
somehow justified. Not only did Rosales make many inappropriate remarks,
he perpetuated a fraud on the court. The award of inherent power sanctions
was not an abuse of discretion.
      The judgment of the district court awarding sanctions is AFFIRMED.
The motions carried with the case are dismissed as moot.




                                       5